      Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 1 of 6


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   BROOKE S. PURCELL, Cal. Bar No. 260058
 3 bpurcell@sheppardmullin.com
   RACHEL J. MOROSKI, Cal. Bar No. 286805
 4 rmoroski@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone:    415.434.9100
 6 Facsimile:    415.434.3947

 7 Attorneys for Defendant
   SAVE MART SUPERMARKETS
 8
   PERKINS ASBILL, A Professional Law Corporation
 9 ROBIN K. PERKINS, Cal. Bar No. 131252
   robin@perkinsasbill.com
10 NATALIA D. ASBILL-BEAROR, Cal. Bar No. 281860
   natalia@perkinsasbill.com
11 300 Capitol Mall, Suite 1800
   Sacramento, California 95814
12 Telephone:     916.446.2000
   Facsimile:     916.447.6400
13
   Attorneys for Plaintiff
14 BRIAN PICKARD

15 (Additional Counsel on next page)

16

17                                   UNITED STATES DISTRICT COURT

18                                  EASTERN DISTRICT OF CALIFORNIA

19

20 BRIAN PICKARD,                                   Case No. 2:20-CV-00280-KJM-EFB

21                     Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                    RESPONSIVE PLEADING DEADLINE
22            v.                                    (L.R. 144(a))

23 SAVE MART SUPERMARKETS dba FOOD
   MAXX #471,                                       Complaint Filed: February 6, 2020
24                                                  First Amended Complaint Filed: February 26,
              Defendant.                            2021
25

26

27

28
                                                  -1-                Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                          JOINT STIPULATION TO EXTEND
                                                                  RESPONSIVE PLEADING DEADLINE
      Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 2 of 6


 1 MCCRACKEN, STEMERMAN & HOLSBERRY, LLP
   KIMBERLY A. HANCOCK, Cal. Bar No. 205567
 2 khancock@msh.law
   SARAH GROSSMAN-SWENSON, Cal. Bar No. 259792
 3 sgs@msh.law
     A. MIRELLA NIETO, Cal. Bar No. 300562
 4 amnieto@msh.law
   595 Market Street, Suite 800
 5 San Francisco, CA 94105
   Telephone:    415.597.7200
 6 Fax:          415.597.7201
 7
   Attorneys for Defendant
 8 UFCW EMPLOYERS BENEFIT PLAN OF NORTHERN
   CALIFORNIA GROUP ADMINISTRATION, LLC and
 9 JACQUES LOVEALL

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -1-           Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                JOINT STIPULATION TO EXTEND
                                                        RESPONSIVE PLEADING DEADLINE
      Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 3 of 6


 1            Defendants Save Mart Supermarkets (“Save Mart”), the UFCW Employers Benefit Plan of

 2 Northern California Group Administration LLC (the “UFCW Group Administration LLC”),

 3 Jacques Loveall, as Trustee and on behalf of UFCW Comprehensive Benefits Trust (erroneously

 4 sued as “Jacques Loveall, as Trustee of UFCW Employers Benefit Plan”) (“UCBT”), and Plaintiff

 5 Brian Pickard (“Plaintiff”) (collectively, the “Parties”) by and through their respective counsel of

 6 record, hereby stipulate and agree as follows:

 7            WHEREAS, the initial Complaint in this action was filed on February 6, 2020 (Docket No.

 8 1);

 9            WHEREAS, Save Mart answered the initial Complaint on March 13, 2020 (Docket No. 7);

10            WHEREAS, on February 26, 2021, Plaintiff filed the First Amended Complaint (“FAC”)

11 naming the UFCW Group Administration LLC and UCBT and adding additional claims for relief

12 against them (Docket No. 19);

13            WHEREAS, pursuant to the Court’s Order dated February 22, 2021 (Docket No. 18),

14 which granted the stipulation jointly filed by Plaintiff and Save Mart on February 11, 2021

15 (Docket No. 17), Save Mart’s current deadline to answer or otherwise respond to the FAC is

16 March 29, 2021;

17            WHEREAS, pursuant to the waivers of service entered into among Plaintiff, the UFCW

18 Group Administration LLC, and UCBT on March 15, 2021 (Docket Nos. 21-22), the current

19 deadline for the UFCW Trust and Mr. Loveall to answer or otherwise respond to the FAC is May

20 10, 2021;

21            WHEREAS, the Parties have agreed to participate in the Court’s Voluntary Dispute

22 Resolution Program (“VDRP”);

23            WHEREAS, on March 24, 2021, Plaintiff, the UFCW Group Administration LLC, and

24 UCBT stipulated to extend deadline for the UFCW Group Administration LLC and UCBT to

25 answer or otherwise respond to the FAC to allow the Parties to participate in the VDRP without

26 having to unnecessarily expend resources on a responsive pleading and potential motion practice;

27            WHEREAS, on March 25, 2021, Plaintiff and Save Mart stipulated to extend the deadline

28 for Save Mart to answer or otherwise respond to the FAC to allow the Parties to participate in the
                                                     -2-                  Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                               JOINT STIPULATION TO EXTEND
                                                                       RESPONSIVE PLEADING DEADLINE
      Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 4 of 6


 1 VDRP without having to unnecessarily expend resources on a responsive pleading and potential

 2 motion practice;

 3            WHEREAS, good cause exists to extend the responsive pleading deadlines for Save Mart,

 4 the UFCW Group Administration LLC, and UCBT to a date twenty-one (21) days after the

 5 completion of the VDRP, so as to minimize fees and costs and ensure judicial economy;

 6            WHEREAS, Save Mart, the UFCW Group Administration LLC, and UCBT reserve all

 7 jurisdictional and other defenses in this matter;

 8            WHEREAS, Plaintiff reserves all rights with respect to his claims, including those pleaded

 9 as to Save Mart, the UFCW Group Administration LLC, and UCBT; and

10            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties, through

11 their respective counsel of record, that the deadline for Save Mart, the UFCW Group

12 Administration LLC, and UCBT to file an answer or otherwise respond to the FAC shall be

13 extended as follows:

14            Current response deadline: March 29, 2021 (Save Mart) and May 10, 2021 (UFCW Group

15 Administration LLC and UCBT).

16            New response deadline: twenty-one (21) days after the completion of VDRP.
17

18 Dated: March 29, 2021                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19

20                                            By:                  /s/ Brooke S. Purcell
                                                                  BROOKE S. PURCELL
21                                                                RACHEL J. MOROSKI
22
                                                                Attorneys for Defendant
23                                                           SAVE MART SUPERMARKETS

24

25

26

27

28
                                                       -3-                Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                               JOINT STIPULATION TO EXTEND
                                                                       RESPONSIVE PLEADING DEADLINE
      Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 5 of 6


 1 Dated: March 29, 2021            PERKINS ASBILL, A Professional Law Corporation

 2

 3                                  By:    /s/ Robin K. Perkins (as authorized on 03/29/21)
                                                         ROBIN K. PERKINS
 4                                                NATALIA D. ASBILL-BEAROR
 5
                                                        Attorneys for Plaintiff
 6                                                       BRIAN PICKARD

 7 Dated: March 29, 2021            MCCRACKEN, STEMERMAN & HOLSBERRY, LLP
 8

 9                                  By: /s/ Kimberly A. Hancock (as authorized on 03/29/21)
                                                    KIMBERLY A. HANCOCK
10

11                                                  Attorneys for Defendant
                                             UFCW EMPLOYERS BENEFIT PLAN OF
12                                             NORTHERN CALIFORNIA GROUP
                                             ADMINISTRATION, LLC and JACQUES
13                                        LOVEALL, AS TRUSTEE AND ON BEHALF OF
                                           UFCW COMPREHENSIVE BENEFITS TRUST
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-                 Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                    JOINT STIPULATION TO EXTEND
                                                            RESPONSIVE PLEADING DEADLINE
     Case 2:20-cv-00280-KJM-JDP Document 24 Filed 03/31/21 Page 6 of 6


 1                                                ORDER

 2            Pursuant to the Stipulation filed by the Parties, the deadline for Save Mart, the UFCW

 3 Group Administration LLC, and UCBT to answer or otherwise respond to the First Amended

 4 Complaint shall be extended to a date twenty-one (21) days after the completion of VDRP.

 5            IT IS SO ORDERED.

 6

 7 DATED: March 30, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-                  Case No. 2:20-CV-00280-KJM-EFB
     SMRH:4836-4612-8867.1                                                JOINT STIPULATION TO EXTEND
                                                                        RESPONSIVE PLEADING DEADLINE
